EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note:   The present application is being examined under the pre-AIA  first to invent provisions.
This notice of allowance is in response to communications filed December 27, 2021.
 
Examiner’s Amendment
1.         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
2.         The application has been amended as follows:
	Please add a comma to the end of the preamble in claims 28 and 30-35.
Line 1 of Claims 28 and 30-35 are rewritten as follows:
Claims 28 and 34-35. ---The method of claim 27, wherein…---
Claims 30-33. ---The method of claim 27, further comprising…---

Allowable Claims
3.	Claims 13-28 and 30-36 are allowed over the prior art of record.
 
Reasons for Allowance
4.	Please refer to the Office actions dated October 16, 2020 and July 22, 2021, as well as the Advisory Action dated November 19, 2021 for examiner’s statement of reasons for allowance.
 
Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/ANDREW J MENSH/Primary Examiner, Art Unit 3781